DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on September 7, 2022.  As directed by the amendment: claim(s) 1 and 20 have been amended, claim(s) 2, 4-8, 21, and 29 have been cancelled, and no claim(s) have been added. Thus, claims 1, 3, 9-20 and 22-28 are currently pending in the application.
Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. The applicant principally argues that Hall fails to show that the comparison of the images is based on one image being in a non-stimulated state and the second image being in a stimulated state. The examiner would like to point out that the applicant fails to acknowledge the claim interpretation that the examiner has continually presented. The claim interpretation that has been stated within this and previous rejections, which explicitly states that since this is a system claim the limitation that seemingly tries to limit the device to require stimulation is actually not required in order to meet the claim limitations. A system claim, specifically, the imaging device just has to be able to generate the two images but the device itself has no way of knowing  that the user has taken the stimulant or that it has taken the image after the stimulant has become effective.
Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971)
 "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(I) and (II). 
This is detailed below in the claim interpretation and the examiner directs the applicant to look into the also MPEP sections cited below in regards to what is actually required for a system claim.  
Claim Interpretation
The two independent claims 1 and 20, contain the limitations for claim 1: “an imaging device to: generate an image of a blood vessel in a non-stimulated state; and generate an image of the blood vessel in a stimulated state” and “wherein the blood vessel in the stimulated state includes an agent that dilates the blood vessel” for claim 20: “responsive to a state of the blood vessel transforming from a non-stimulated state to a stimulated state.”
 Based on the instant specification, this has been deemed merely a practitioner giving the patient a dilating/constricting agent.  However, in terms of a systems claim this limitation can be met by finding an imaging system that is capable of identifying a change in the blood vessel by comparing an initial image to a second image captured at a later time and then identifies the aneurysm. MPEP 2111.04 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. These two limitations are contingent limitations as they rely on two required conditions that cannot be required structurally by a system (or apparatus or product). Condition 1 being that the patient (or someone) is given a drug or stimulant and Condition 2 being that the image is taken after the stimulant has become effective.
Essentially, this is treated as intended use and the structure disclosed in the prior art has to be capable of performing the function, if the condition is present but the actual stimulation is not required.  See also MPEP 2115. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 contains the limitation “an imaging device to.” However, this is not the proper way to indicate the functionality of a device in a system claim. It is unclear what goal the applicant is trying to reach by deleting the word “configured” from the limitation as this does not change the scope of the claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9-10 and 23-28 are rejected under 35 U.S.C. 103  as being as being unpatentable over Hall (US 2009/0067568 A1) in view of Katoh (US 5,908,757).
Regarding claim 1, Hall discloses a system comprising: an imaging device (e.g. abstract [0010] X-ray) to: generate an image of a blood vessel (e.g. Fig 3:300; [0049]) in a non-stimulated state (functional language/intended use and is not required to be shown by the prior art; however, the imaging device is capable of generating this type of image); and generate an image of the blood vessel in a stimulated state (functional language/intended use and is not required to be shown by the prior art; however, the imaging device is capable of generating this type of image), wherein the blood vessel includes an aneurysm (e.g. Fig 3:308; [0049]), and wherein the blood vessel in the stimulated state includes an agent that dilates the blood vessel (functional language/intended use and is not required by the claims); and one or more processors (e.g. Fig 6:62) configured to: determine a rupture risk of the aneurysm based on the image in a non-stimulated state and the image in a stimulated state(e.g. [0017]; [0029]-[0030]).
 “Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.”
Hall is silent regarding the one or more processors configured to: determine an amount of smooth muscle cells in the blood vessel based on a comparison of the image of the blood vessel in the non-stimulated state and the image of the blood vessel in the stimulated state; and determine a rupture risk of the aneurysm based on the determined amount of smooth muscle cells.
Hall does disclose that the smooth muscle cells of the artery are also part of determining a true aneurysm and a false aneurysm by analyzing the three layers of the artery (e.g. [0004]-[0005]). Also, Hall discloses the monitoring of volume measurements of said aneurysms in order to determine a rupture risk (e.g. [0020]; [0027]l [0030]). Therefore, the amount of smooth muscle cells is inherently evaluated to determine the rupture risk of the aneurysms.
Furthermore, Katoh discloses antibody reagent for detecting dissecting aortic aneurysm and uses in which the comparison of smooth muscles cells are shown to be less in aneurysm lesions than the number of smooth muscle cells in a normal artery (e.g. col 1 lines 55-67 and col 2 lines 1-6) and therefore the low amount of smooth muscle cells is considered when determining the rupture risk of a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hall to incorporate the teachings of Katoh to: determine an amount of smooth muscle cells in the blood vessel based on a comparison of the blood vessel in the non-stimulated state and the blood vessel in the stimulated state for the purpose of understanding the characteristic findings of an aneurysm (e.g. Katoh col 1 lines 55-67 and col 2 lines 1-6).
Regarding claim 3, modified Hall discloses wherein the imaging device includes one or more of a computed tomography (CT) imaging device, a magnetic resonance imaging (MRI), an x-ray imaging device, or an ultrasound imaging device (e.g. Hall [0040], this lists all of the above imaging devices as options for acquiring the images but states throughout the use of an x-ray; [0029]; [0043]).
Regarding claim 9, modified Hall discloses wherein the one or more processors are further configured to: determine a change in a geometrical configuration of the aneurysm between the non-stimulate image and the stimulated image; and determine the rupture risk as a function of the determined change in the geometrical configuration (e.g. Hall [0050]; Figs 3 and 4 the system utilizes measurements such as geometrical shape of the aneurysm in order to determine the rupture risk).
Regarding claim 10, modified Hall discloses wherein the one or more processors are further configured to: register the non-stimulated image and the stimulated image (e.g. Hall Figs 3 and 4); estimate at least one displacement vector of the aneurysm (e.g. Hall [0050]; Fig 4:406); and determine a strain of the aneurysm (e.g. Hall [0031]; [0051]).
Regarding claim 23, modified Hall discloses wherein the geometrical configuration is a cross-sectional area of the aneurysm (e.g. Hall [0026]; [0030]; [0045]).
Regarding claim 24, modified Hall discloses wherein the at least one or more processors are further configured to: determine a change in blood pressure of the aneurysm between the non-stimulated image and the stimulated image (e.g. Hall [0031]; [0049]; [0051]); and determine the rupture risk as a function of the determined change in blood pressure (e.g. Hall [0031]; [0049]; [0051]).
Regarding claim 25, modified Hall is silent regarding wherein the at least one or more processors are further configured to: determine a compliance of the aneurysm based on the non-stimulated image and the stimulated image; and determine the rupture risk as a function of the determined compliance.
Regarding claim 26, modified Hall is silent regarding wherein the at least one or more processors are further configured to: determine a compliance of a parent blood vessel of the blood vessel with the aneurysm; normalize the determined compliance of the aneurysm as a function of the determined compliance of the parent blood vessel; and determine the rupture risk as a function of the normalized compliance.
Regarding claim 27, modified Hall is silent regarding wherein the at least one or more processors are further configured to: determine a distensibility of the aneurysm based on the non-stimulated image and the stimulated image; and determine the rupture risk as a function of the normalized distensibility.
Regarding claim 28, modified Hall is silent regarding wherein the at least one or more processors are further configured to: determine a distensibility of a parent blood vessel of the blood vessel with the aneurysm; normalize the determined distensibility of the aneurysm as a function of the determined distensibility of the parent blood vessel; and determine the rupture risk as a function of the normalized distensibility.
Compliance of a Vessel is defined as, the capacitance or distensibility and refers to the ability of a vessel to respond to an increase in pressure and swelling or decreased pressure and decrease in volume. Furthermore, Hall discloses that the smooth muscle cells of the artery are also part of determining a true aneurysm and a false aneurysm by analyzing the three layers of the artery (e.g. [0004]-[0005]).
However, regarding claims 25-28, modified Hall discloses the monitoring of volume measurements of said aneurysms in order to determine a rupture risk (e.g. [0020]; [0027]; [0030]). Also, both the compliance and distensibility of a vessel is inherently monitored as the system of Hall monitors the pressure involved with the walls of the aneurysm (e.g. [0008]-[0009]; [0049]). Therefore, one of ordinary skill in the art would understand that the compliance and distensibility are inherently evaluated to determine the rupture risk of the aneurysms.
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2011/0263964 A1) in view of Hall and Katoh.
Regarding claim 20, Bernhardt discloses a system comprising: an imaging device configured to generate a non-stimulate image of a blood vessel (e.g. Fig 1:1 [0037]-[0038]); and one or more processors configured to determine one or more characteristics of the blood vessel from the non-stimulated image (e.g. [0041]-[0042]; Fig 1:11/12 the calculation unit is connected to a computer which inherently has a processor), wherein responsive to a state of the blood vessel transforming from a non-stimulated state to a stimulated state, the imaging device is configured to generate a stimulated image of the blood vessel and the one or more processors are configured to determine one or more characteristics of the blood vessel from the stimulated image (e.g. Fig 5/6; [0047]-[0053] the diameter, midlines, and cross-sectional areas of the blood vessel are determines and mapped), the one or more processors also configured to determine a condition of the patient based on the one or more characteristics of the blood vessel determined from the non-stimulated image and the one or more characteristics of the blood vessel determined from the stimulated image (e.g. [0007]; [0018]; [0046]; [0058]). Bernhardt is silent regarding the one or more processors also configured to determine one or more of: a rupture risk of an aneurysm in the blood vessel responsive to a size of the blood vessel increasing in the stimulated state from the non-stimulated state, wherein the rupture risk is a function of a determined amount of smooth muscle cells in the aneurysm based on a comparison of the stimulated image and the non-stimulated image, a presence of vulnerable plaque in the blood vessel responsive to both a size of the blood vessel and a size of an imaged object in the blood vessel increasing from the non-stimulated state to the stimulated state, a presence of calcified stenosis in the blood vessel responsive to a size of the blood vessel and a size of an imaged object in the blood vessel failing to increase from the non-stimulated state to the stimulated state, a presence of a tumor in the patient responsive to a size of the blood vessel increasing from the non-stimulated state to the stimulated state, or a presence of a benign lesion in the patient responsive to a size of the blood vessel failing to increase from the non-stimulated state to the stimulated state.
However, Hall discloses a system and method for x-ray based assessment of aneurysms including one or more processors also configured to determine one or more of: a rupture risk of an aneurysm in the blood vessel responsive to a size of the blood vessel increasing in the stimulated state from the non-stimulated state (e.g. [0017]; [0029]-[0030]).
Hall also discloses that the smooth muscle cells of the artery are also part of determining a true aneurysm and a false aneurysm by analyzing the three layers of the artery (e.g. [0004]-[0005]). Furthermore, Hall discloses the monitoring of volume measurements of said aneurysms in order to determine a rupture risk (e.g. [0020]; [0027]l [0030]). Therefore, the amount of smooth muscle cells is inherently evaluated to determine the rupture risk of the aneurysms.
Additionally, Furthermore, Katoh discloses antibody reagent for detecting dissecting aortic aneurysm and uses in which the comparison of smooth muscles cells are shown to be less in aneurysm lesions than the number of smooth muscle cells in a normal artery (e.g. col 1 lines 55-67 and col 2 lines 1-6) and therefore the low amount of smooth muscle cells is considered when determining the rupture risk of a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Bernhardt to incorporate the teachings of Hall of including one or more processors also configured to determine one or more of: a rupture risk of an aneurysm in the blood vessel responsive to a size of the blood vessel increasing in the stimulated state from the non-stimulated state for the purpose of assessing the risk of an aneurysm to prevent damage (e.g. Hall [0013]). Furthermore, to incorporate the teachings of Katoh to: determine an amount of smooth muscle cells in the blood vessel based on a comparison of the blood vessel in the non-stimulated state and the blood vessel in the stimulated state for the purpose of understanding the characteristic findings of an aneurysm (e.g. Katoh col 1 lines 55-67 and col 2 lines 1-6).
Regarding claim 22, modified Bernhardt discloses wherein the imaging device includes one or more of a computed tomography (CT) imaging device (e.g. Bernhardt Fig 1:1  [0038]), a magnetic resonance imaging (MRI) device, and x-ray imaging device (e.g. Bernhardt  Fig 1:1  [0038]), or an ultrasound imaging device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							September 23, 2022
/J.F.H./Examiner, Art Unit 3792        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792